Citation Nr: 1113373	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-29 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for hepatitis.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel










INTRODUCTION

The Veteran had active service from December 1971 to December 1974 and from September 1977 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed hepatitis as a result of active service.  He notes that he was treated for hepatitis during service, and that his current medical treatment shows that he is positive for hepatitis B and C antibodies.  The Veteran argues that this constitutes a current diagnosis, and that he continues to experience hepatitis symptoms.  

The service treatment records confirm that the Veteran was treated for hepatitis for several days in April 1974.  The diagnosis was acute viral hepatitis.  These records do not identify the hepatitis as B, C, or any other form.  

VA hospital records from October 1991 state that the Veteran has a history of treatment for hepatitis B in 1973.  Statements submitted by the Veteran with this claim say that he tested positive for hepatitis C during the in-service treatment.  

VA laboratory records from 1998 show that the Veteran tested positive for the presence of antibodies for both hepatitis B and hepatitis C virus.  There are no other medical records that show a current diagnosis or treatment for hepatitis.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the Veteran was treated for an unknown form of hepatitis, described as acute viral, during service.  He has tested positive for hepatitis B and C virus antibodies.  The significance of this is unclear.  He also states he experiences hepatitis symptoms on an intermittent basis and that he has had these since service.  The Board finds that this meets the McLendon criteria, and that the Veteran should be scheduled for an examination, or at least a review of his record, in order to determine the nature and etiology of his claimed disability. 

In reaching this decision, the Board notes that the Veteran is currently incarcerated, and it is unclear as to whether or not an examination can be obtained.  However, VA is obligated to attempt to get the examination, or at the very least to obtain any other relevant medical records as well as a medical opinion.  


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all treatment sources for hepatitis since discharge from service.  Any VA Records should be obtained and associated with the claims folder.  If any of the treatment sources are private care providers, request consent from the Veteran to obtain these records.  This should include any medical records in the possession of the facility where the Veteran is incarcerated.  The Veteran should be informed that it is ultimately his responsibility to ensure that the evidence is obtained.  

2.  After all records requested above have been obtained or determined to be unobtainable, take the necessary arrangements to attempt to schedule the Veteran for an examination by a hepatologist or other physician qualified to render an opinion regarding hepatitis.  This can be accomplished at either a VA facility or, if allowed, the facility where the Veteran is incarcerated.  The claim folder must be provided to the examiner for use in the study of this case.  The examiner's attention is directed to the April 1974 service treatment records that show treatment for acute viral hepatitis as well as the 1998 VA laboratory studies showing the presence of antibodies for both hepatitis B and hepatitis C virus.  All indicated tests and studies should be accomplished.  After completion of the examination and review of the evidence, the examiner should attempt to express the following opinions:

a) Does the Veteran have a current diagnosis of hepatitis?  What is the significance of the 1998 laboratory findings of hepatitis B and hepatitis C virus antibodies?  Does this indicate that the Veteran currently has chronic hepatitis B or hepatitis C?

b) If the Veteran is found to have a current diagnosis of either hepatitis B or hepatitis C, is it as likely as not that any current hepatitis was incurred due to active service?  In particular, is it as likely as not that any current hepatitis is the result of the hepatitis for which the Veteran was treated in April 1974?

The reasons and bases for all opinions should be provided.  If the examiner believes that he or she is unable to provide the requested opinions without resorting to speculation, the reasons and bases for that conclusion should be provided.  Any evidence required to provide the requested opinion should be identified, if possible. 

3.  If an examination of the Veteran is unable to be arranged due to his incarceration, the claims folder should be forwarded to a VA hepatologist.  This hepatologist should review the evidence and provide all the opinions requested in the previous paragraph.  His or her attention is directed to the same April 1974 and 1998 records identified above. 

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


